Citation Nr: 0719482	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a liver disorder. 

3.  Entitlement to service connection for a skin disorder.   

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for coronary artery 
disease and hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January and March 2004 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal initially included the claims of service 
connection for tinnitus and bilateral hearing loss. A rating 
decision dated in January 2005, granted service connection 
for tinnitus and left ear hearing loss, and those issues are 
no longer before the Board.

In an October 2005 statement a private physician reported the 
veteran had peripheral neuropathy of the lower extremities 
due to diabetes mellitus. The private physician's statement 
could be construed as an informal claim for service 
connection for peripheral neuropathy or an increased rating 
for diabetes mellitus. See 38 C.F.R. § 3.157(a) (2006).  That 
matter is not ripe for review by the Board, and is referred 
to the RO for appropriate development. The private 
physician's statement that was received is additional 
evidence, but it is not considered pertinent to the claims on 
appeal requiring initial review by the RO. 38 C.F.R. 
§ 20.1304 (2006)           

The issue of service connection for coronary artery disease 
and hypertension, addressed in the REMAND portion of the 
decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  On August 2004, and September 2005, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran in writing that he intended to 
withdraw his appeal for the claims of service connection for 
PTSD, a liver disorder and a skin disorder; as a result, 
there is no question of fact or law remaining before the 
Board regarding those matters.

2. The veteran does not have right ear hearing loss that 
meets the VA standards for hearing loss disability.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal seeking service 
connection for PTSD, a liver disorder and a skin disorder; 
the Board has no further jurisdiction in those matters. 38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2006).

2.  Right ear hearing loss for VA purposes was not incurred 
during the veteran's active military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD, Liver and Skin Disorders 

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

In written statements received by the RO in August 2004 and 
September 2005, prior to the promulgation of a decision on 
appeal, the veteran withdrew his appeal for the claims of 
service connection for PTSD, a liver disorder and a skin 
disorder. As a result, there is no allegation of error of 
fact or law for appellate consideration regarding those 
claims. Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal for the 
claims of service connection for PTSD, liver and skin 
disorders must be dismissed. 


II.  Service connection for Right Ear Hearing Loss

The veteran asserts that his right ear hearing loss is 
related to acoustic trauma that he was subjected to during 
his period of military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

Service records show that the veteran's duty title was that 
of an aircraft mechanic.  A service enlistment medical 
examination audiometric test dated in July 1962, shows right 
ear pure tone thresholds of 5(20), 5(15), 10(20), and 5(10) 
decibels, at 500, 1000, 2000, and 4000 Hertz, respectively. 
(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values. The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 38 C.F.R. § 3.385. The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.)

Service medical records include an audiometric report dated 
in March 1963, that shows right ear pure tone thresholds of 
5(20), 5(15), 5(15), 5(15) and 5(10) decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively. It was reported 
that at 6000 decibels the veteran's hearing on the right was 
15 (25) Hertz.
In a December 1964 audiometric report, it was indicated that 
in the right ear, pure tone thresholds were, -5(10), -5 (5), 
0(10), -5(5), and 0 (5) and 15 (25) decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively. It was reported 
that at 6000 decibels the veteran's hearing on the right was 
25 (35) Hertz.  

A VA audiological examination was performed in December 2004. 
The examiner reviewed the claims folder and stated that 
service audiometric testing normal hearing in the right ear. 
The veteran complained of bilateral hearing loss. He 
indicated that during service he was exposed to high levels 
of noise. An audiogram that was performed revealed right ear 
pure tone thresholds of 20, 15, 25, 30, and 25 decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech 
recognition on the right was 96 percent.  The audiologist 
opined that it seemed as least as likely as not that hearing 
loss on the right was the result of the veteran's military 
service.  The diagnoses included bilateral sensorineural 
hearing loss.   

 Analysis

The veteran was diagnosed with a right ear hearing loss 
following VA audiological testing. The same VA audiologist 
who conducted the testing also opined that the veteran's 
right ear hearing loss is as least likely as not related to 
his military service. However, there are specific guidelines 
as defined by VA regulation, to establish service connection 
for hearing loss. There is no competent medical evidence of 
record showing hearing loss disability in the right ear as 
prescribed by VA standards. There is no right ear auditory 
threshold shown in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz that is 40 decibels or greater; or 
auditory thresholds for at least three of the above 
frequencies 26 decibels or higher; or speech recognition 
scores using the Maryland CNC Test less than 94 percent. 38 
C.F.R. § 3.385. In essence, the veteran did not meet the 
criteria for a right ear hearing loss in service or following 
active duty.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for right ear hearing loss must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

 Duties to Notify and Assist
 
The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October  2001 and April 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter of April 2005 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession. Statements 
of the case issued in July 2004 and in July 2005 provided 
additional notice regarding assignment of ratings and 
effective dates. The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran has been given a full opportunity to submit 
evidence, and his claims have been adjudicated. He has not 
claimed any prejudice as a result of the timing of the 
letters informing him regarding notice and assistance, and 
the Board finds no reason to believe than any prejudice 
occurred. The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained. Information from the RO dated in 
August 2004, indicates the veteran was offered an opportunity 
to appear at a hearing at the RO and cancelled. He has been 
afforded appropriate examinations. The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim. Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

The appeal seeking service connection for PTSD, liver and 
skin disorders is dismissed.

Service connection for right ear hearing loss is denied.


REMAND

The remaining issue on appeal is service connection for 
coronary artery disease and hypertension. At an August 2004 
VA medical examination for diabetes, a VA physician opined 
that the veteran's coronary artery disease had was well 
established prior to a diagnosis of diabetes mellitus. It was 
also mentioned that there was very little, if any, 
aggravation of his coronary artery disease due to diabetes 
mellitus. 

It is noted that recently (effective October 10, 2006) 38 
C.F.R. § 3.310, proximate results, secondary conditions, was 
revised in order to more thoroughly reflect the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) that secondary service 
connection is available for chronic aggravation of a 
nonservice-connected disorder. Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.

In reaching the determination as to aggravation of a 
nonservice-connected disability, the baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder. 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).
 
Review of the record shows that the RO has not had the 
opportunity to review the veteran's claim considering the new 
rating provisions regarding aggravation of non-service 
connected disabilities by service connected disabilities. In 
that such review has not occurred by the RO, along with 
clinical information indicating there may indeed be 
aggravation of the veteran's cardiovascular disorder due to 
the service connected diabetes mellitus, additional 
information is necessary.   

Accordingly, the case is REMANDED for the following action:

1. The RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability. See 71 
Fed. Reg. 52744 (2006). The amendment 
essentially codifies Allen by adding 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.  For the purpose of determining the 
etiology of the veteran's coronary 
artery disease and hypertension, and, 
specifically, whether this disorder was 
caused or aggravated by the veteran's 
service-connected diabetes mellitus 
disorder, forward the claims file to 
the same physician who conducted the 
May 2004 VA examination, if available, 
and ask him to provide an opinion 
addressing the following:

After reviewing the claims file, 
determine whether the veteran has a 
current cardiovascular disability(ies).  
If there is a current diagnosis of a 
cardiovascular disability, the examiner 
is asked to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
current cardiovascular disability, is 
related to service, and if not was it 
caused or aggravated by his service-
connected diabetes mellitus.

If it is determined that the veteran's 
cardiovascular disorder was aggravated 
by his service-connected diabetes 
mellitus, the examiner must indicate the 
baseline level of severity of the 
disease by medical evidence created 
before the onset of aggravation or by 
the earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the cardiovascular 
disease.  The examiner is requested to 
provide a rationale for any opinion 
expressed.
               
3.  After completion of the foregoing to 
the extent possible,  the RO should 
readjudicate the veteran's claim of 
service connection for coronary artery 
disease and hypertension, including 
based on secondary service connection. 
If the claim remains denied, issue an 
appropriate supplemental statement of 
the case and forward the case to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


